Citation Nr: 0615654	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  96-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD) from 
November 1, 2002.

2.  Entitlement to an earlier effective date than December 5, 
1995 for an increased evaluation for PTSD.

3.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability.


REPRESENTATION

Appellant represented by:	Betty Jones, Agent




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
December 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from May 1996 and February 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The record shows that the issues addressed in the February 
2000 Board remand were entitlement to a disability evaluation 
in excess of 30 percent for PTSD, entitlement to a earlier 
effective date than January 22, 1996 for a 30 percent 
evaluation for PTSD, entitlement to an evaluation in excess 
of 10 percent for a low back disability, rated as contusion 
of the lumbar spine, and entitlement to a total disability 
rating based on individual unemployability (IU).  On remand, 
the RO issued a rating decision in August 2002 that reduced 
the evaluation for PTSD to 0 percent from 30 percent, 
effective November 1, 2002.  Thereafter, the case was 
returned to the Board.

The Board issued a decision in November 2002 granting an 
increased schedular evaluation of 100 percent for PTSD from 
December 5, 1995 through October 31, 2002.  The Board denied 
a compensable evaluation for PTSD from November 1, 2002.  On 
the issue of an increased evaluation for a low back 
disability, the Board undertook additional development of the 
evidentiary record on its own pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  This regulation was invalidated in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In October 2003, the Board 
again remanded this matter and entitlement to an IU rating to 
the RO for additional development.  

The record shows that the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (Court) 
from the November 2002 Board decision.  In December 2003, the 
Court vacated the portion of the November 2002 Board decision 
that denied an earlier effective date than December 5, 1995 
for the increased evaluation for PTSD, and denied entitlement 
to a compensable evaluation for PTSD from November 1, 2002.  
The Court remanded the case to the Board for readjudication 
and the issuance of a new decision on these issues.  In 
October 2004, the Board remanded the matter to the RO for 
further development.  On remand, the RO issued a rating 
decision in February 2006 granting a 70 percent evaluation 
for PTSD and entitlement to IU, both effective November 1, 
2002.  The veteran did not withdraw the appeal after 
receiving notice in March 2006.  The case was recently 
returned to the Board, and the issues remaining on appeal 
have been revised accordingly.


FINDINGS OF FACT

1.  On April 4, 1995, the RO received the veteran's claim for 
increase in the evaluation for PTSD which established an 
ascertainable increase in the PTSD symptomatology from the 
date of claim.

2.  From April 4, 1995 the veteran's PTSD has been manifested 
by serious symptoms that have prevented substantially gainful 
employment and there has not been material improvement in the 
PTSD manifestations.  

3.  Prior to September 26, 2003, the veteran's low back 
disability was manifested by 
no more than slight limitation of motion or characteristic 
pain on motion.   

4.  From September 26, 2003, forward flexion of the lumbar 
spine is recently limited by pain beginning at 70 degrees, 
and a combined range of motion of the thoracolumbar spine is 
greater than 120 degrees; there is was no limitation due to 
weakness, fatigability, incoordination or flare-ups, and no 
increased limitation with repetitive motion.




CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of April 4, 
1995 for a 100 percent schedular evaluation for PTSD have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

2.  The criteria for a 100 percent schedular evaluation for 
PTSD from November 1, 2002 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.343, 3.344, 3.400 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292 and 5295 (2002), and Diagnostic 
Code 5237 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claims were pending on November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The February 2001 and October 2004 RO letters taken together 
informed the veteran of the provisions of the VCAA and was 
advised to identify any evidence in support of the claims 
that had not been obtained.  It informed the veteran that VA 
would obtain pertinent federal records.  The veteran was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the claims as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
of the claims and as a result the timing of the notice does 
not comply with the express requirements of the law as 
discussed in Pelegrini.  However, the VCAA-specific 
development that was subsequently completed prior to the RO 
reviewing the matter in February 2006 cured the timing 
deficiency.  The VCAA specific letter on the earlier 
effective date issues and rating increase for PTSD from 
November 2002 was issued pursuant to a Board remand in 
October 2004.  The February 2001 VCAA letter was issued on 
remand after the VCAA was enacted.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006), noting the timing 
defect can be cured, as it was here, through Board remand 
followed by VCAA directed notice.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the October 2004 VCAA-specific had a direct reference to 
this element on page 2 that the Board finds was an acceptable 
presentation of the fourth element.  The September 2001 
letter invited the submission of medical and lay evidence 
directed to the severity of his back disability which 
encompasses the intent of the fourth element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
substantially satisfied, and he was provided a single notice 
covering all content requirements.  The content of the VCAA 
notice supports the conclusion that the claimant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Furthermore, as the Board is 
denying the claim for increase for the low back disability, 
and the veteran has received complaint notice regarding the 
effective date for increase of his PTSD rating there is no 
potential prejudice in any deficiency in notice regarding the 
effective date element.  The Board also notes that the notice 
of the rating decisions, the  statement of the case and 
supplemental statements of the case were thorough in 
presenting information the veteran needed to pursue his 
appeal.   See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained a VA examinations and opinions 
relevant to the issues on appeal.  VA medical records and 
Social Security Administration (SSA) records were obtained.    
Thus, the Board finds the development is adequate when read 
in its entirety and that it satisfied the obligations 
established in the VCAA and the Board's remand orders.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  The record has been supplemented 
with relevant clinical records, opinions and examinations 
that will support an informed determination.  VA's duty to 
assist the veteran in the development of the claims has been 
satisfied and the Board will turn to a discussion of the 
claims on the merits.


Analysis

Earlier Effective Date, Increased Evaluation for PTSD

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  The effective 
date for an increase in disability compensation shall be the 
date of claim or a year earlier if an ascertainable increase 
is shown within the year prior to the date of receipt of 
claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).  However, in general, where the increase does not 
precede the date of claim, the effective date is governed by 
the later of the date that it is shown that the requirements 
for an increased evaluation are met or the date the claim for 
an increased evaluation is received.  See Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
When a claim has been filed which meets the requirements of 
Sec. 3.151 or Sec. 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A finally adjudicated claim is a claim allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of 1 year after the date of 
notice of an award or disallowance, or by denial on appellate 
review whichever is earlier.  A pending claim is an 
application, formal or informal, which has not been finally 
adjudicated.  A reopened claim is any application for a 
benefit received after final disallowance of an earlier 
claim.  A claim for increase is any application for an 
increase in rate of a benefit being paid under a current 
award, or for resumption of payments previously discontinued.  
38 C.F.R. §  3.160.

With the regulatory framework in mind, the Board observes the 
recent claim for increase followed the RO decision in 
December 1994 that granted service connection for PTSD with a 
10 percent evaluation effective June 21, 1991.  The RO issued 
notice in December 1994 and on April 4, 1995 the RO received 
the veteran's correspondence wherein he requested an increase 
for his PTSD.  Thus, the claim is clearly a claim for 
increase as contemplated in section 3.160.

The VA examination in June 1995 noted he reported receiving 
VA outpatient therapy that he was "supposed to" be in twice 
a month.  Although the examination report showed diagnoses of 
substance use disorder and personality disorder it was 
annotated with a note dated in September 1995 that the PTSD 
diagnosis was on record and was made by a specialist in the 
PTSD program at a VA medical center.  Thus the examination 
did not provide a firm diagnostic assessment.  The treating 
VA psychiatrist's statement dated December 5, 1995 noted the 
veteran had been a patient since February 1992 and that he 
was extremely disabled because of PTSD symptoms that 
destroyed personal relationships and rendered him totally 
unemployable.  

The summary of his outpatient contacts during the year 
preceding the April 1995 formal claim for increase showed the 
treating psychiatrist saw him on April 18, 1994, and once in 
June 1994, July 1994, and October 1994 and then again in 
January 1995, February 1995 and April 1995.  Thereafter, he 
was seen twice in June 1995, once in July 1995, twice in 
September 1995 and one visit monthly from October thru 
December 1995.  The VA clinical records contain a note dated 
in December 2000 that the records retrieved, which began 
early in 1996, represented what was available.  No earlier 
records were located and none appeared in the extensive 
record that the SSA provided.

Thus, the record establishes a claim for increase on April 4, 
1995 and the Board relied on the report from the VA treating 
psychiatrist dated in December 1995 to establish the date of 
ascertainable increase to 100 percent on a schedular basis 
from the date of the report.  However, after further review 
of the record, the Board concludes that the date of receipt 
of claim should reflect the effective date for increased 
compensation to 100 percent on a schedular basis.  
Unfortunately, there are no clinical records corresponding to 
the veteran's VA outpatient psychiatry visits prior to 
December 1995 and the Board cannot place any fault on the 
veteran for the absent records.  Therefore, the Board 
considers such records as constructively before the RO to 
establish an ascertainable increase coinciding with the 
application for increase.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  See also VAOPGCPREC 12-95 ("However, it 
should be borne in mind that such records may themselves 
constitute informal claims, which can have implications for 
the effective dates of resulting awards.").  From the 
content of the December 1995 medical statement, it is clear 
that the treating VA psychiatrist was not relying solely on 
the veteran's current presentation in concluding his PTSD 
rendered him unemployable.  Thus, the Board concludes that 
the filing of the claim for increase is evidence that his 
PTSD had worsened, at least from that date, in the absence of 
any evidence to the contrary.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, there is an 
approximate balance of positive and negative evidence 
regarding the merits of the effective date determination to 
warrant the application of the benefit of the doubt rule and 
assign the date of claim on April 4, 1995 as the date for 
increased compensation for PTSD.  38 U.S.C.A. § 5107; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Evaluation of PTSD in Excess of 70 Percent
From November 1, 2002

As noted previously, the Board decision in November 2002 was 
not disturbed on appellate review so far as it assigned a 100 
percent schedular evaluation for PTSD from December 5, 1995 
through October 31, 2002, a period that exceeded five years.  
In so doing, it applied both versions of the rating scheme 
for psychiatric disorders, which had been revised effective 
in November 1996.  In summary, the Board found that the 
record showed examiners beginning in 1995 found PTSD rendered 
the veteran unemployable and that the GAF scores of 40 for 
PTSD in July 1996 reflected major impairment and 41 in March 
2001 represented an individual who exhibits serious 
impairment in occupational functioning.  He was found 
demonstrably unable to obtain or retain employment on account 
of his PTSD which was an independent basis for a 100 percent 
schedular evaluation under the criteria in effect prior to 
November 1996.  See, for example, Johnson v. Brown, 7 Vet. 
App. 95 (1994).  The Global Assessment of Functioning (GAF) 
is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th Ed. 1994)] (DSM-IV)].

Pursuant to the development completed as a result of the 
Court remand, the veteran has been assigned a 70 percent 
evaluation for PTSD and an IU rating, both effective November 
1, 2002.  Initially, the Board observes that the veteran's 
100 percent evaluation based on IU does not preclude 
consideration of a higher schedular evaluation for his PTSD.  
See VAOPGCPREC 6-99.  The 70 percent evaluation was based in 
part on a January 2006 statement from a VA examiner that the 
previous diagnosis of paranoid schizophrenia in 2002 was 
incorrect and that PTSD was the correct diagnosis.  The March 
2002 examinations were the basis for the reduction to 0 
percent from November 2002 that was subsequently appealed to 
the Court.

Thus, the veteran has a 100 percent schedular evaluation for 
PTSD continuously for more than five years through October 
2002.  Although the RO rating decision in February 2006 that 
assigned a 70 percent evaluation from November 1, 2002 raised 
the rating from the previously assigned 0 percent, it 
represented a reduction from the 100 percent schedular 
evaluation previously in effect.  Therefore, the provisions 
of 38 C.F.R. §§ 3.343 and 3.344 were applicable.  In general, 
it is well settled that failure to apply these provisions 
where applicable renders the rating decision void ab initio.  
Kitchens v. Brown, 7 Vet. App. 320, 324- 25 (1995) and Brown 
v. Brown, 5 Vet. App. 413, 419-22 (1993).  The applicable 
legal standard summarized recently in Sorakubo v. Principi, 
16 Vet. App. 120, 122-24 (2002) requires that in a case such 
as the veteran's the RO must establish a rating reduction is 
warranted by a preponderance of the evidence and in 
compliance with 38 C.F.R. §§ 3.343 and 3.344 as applicable.  
The coexisting 100 percent evaluation based on IU does not 
permit the Board to overlook the matter.  For example, the 
Board must observe that it was the holding in Ternus v. 
Brown, 6 Vet. App. 370, 376 (1994) (emphasis added) that the 
RO's failure to apply the reduction regulation for total 
disability ratings assigned on schedular bases was clear and 
unmistakable error.  As a result of the obligation to apply 
all applicable law and regulations it would be error for the 
Board to conclude that failing to apply reduction regulations 
was harmless.  See Olson v. Brown, 5 Vet. App. 430 (1993).  

Under 38 C.F.R. § 3.344(a), the criteria that must be 
satisfied to effect a reduction are rather stringent.  For 
example, it is provided, inter alia, that disabilities 
subject to "temporary or episodic improvement" e.g., 
psychoneurotic reaction, may not be reduced on any one 
examination except "where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated".  Further, where there is a total schedular 
evaluation at issue as in this case, any material improvement 
clearly reflected must be found by reasonable certainty in 
the evidence to be maintained "under the ordinary conditions 
of life" which in 38 C.F.R. § 3.343(a) is elaborated upon to 
infer "working or actively seeking work..."  Any attempt to 
justify such a finding with subsequent examinations is simply 
not adequate.  See, for example, Bentley v. Derwinski, 1 Vet. 
App. 28, 31 (1990).

That said, it is clear from the recent revision of the 2002 
diagnosis to reflect PTSD and adjust the corresponding GAF 
scores that the veteran did not demonstrate, at a minimum, 
material improvement.  The January 2006 revision was based on 
a review of previous examinations and statements from the 
treating psychiatrist.  The physician noted the veteran 
presented symptoms of paranoid thinking and difficulty 
getting along with others, but that the correct diagnosis was 
PTSD with the GAF "changed from" 45 to 53 depending on his 
functioning at the time of the examination.  This lack of 
material improvement is also reflected in more recent 
evaluations.  For example, in April 2004 an examiner noted 
the veteran was unemployable due to PTSD, although the GAF 
was 55.  On reexamination in November 2004, two psychiatrists 
reported PTSD with GAF scores of 43 and 48, noting impact of 
PTSD on level of functioning and inability to work.  His 
treating VA psychiatrist wrote in June 2005 that he had 
severe, chronic PTSD and psychotic disorder not otherwise 
specified.  His symptoms were severe and he could not 
tolerate normal stresses and demands of work and social 
relationships.  His psychotic symptoms barely restrict him 
but PTSD was severe with isolation, insomnia, poor 
concentration and irritability, and it was totally and 
chronically disabling socially and occupationally.  On 
reexamination in November 2005, the diagnosis was PTSD and 
the GAF score was 48.  Thus, the GAF predominating in the 
40's is sufficient evidence against finding material 
improvement under ordinary conditions of life as contemplated 
in sections 3.343 and 3.344 to support a reduction in this 
case.

In summary, the current legal precedent requires the 
continuation of the veteran's 100 percent schedular rating 
for his PTSD from November 1, 2002.  A rating reduction 
effectuated without observance of applicable law must be set 
aside as "not in accordance with the law". Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 281 (1992),  Brown v. Brown, 5 
Vet. App. 413, 422 (1993).  




Low Back Disability

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where, as here, such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board has a duty to acknowledge 
and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Regarding the lumbar spine disability, the appeal is based on 
a February 1999 rating decision, therefore the veteran's 
claim require a review of both versions of the rating 
criteria for the lumbar spine.  See 68 Fed. Reg. 51,454, 
51,456-57 (Aug. 27, 2003).  The veteran's claim for increase 
does not require a review of both versions of the rating 
criteria for intervertebral disc syndrome (IVDS) as the RO 
has not relied on this rating scheme.  See, e.g., Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  See also 38 C.F.R. 
§§ 4.2, 4.21.  The current and former versions of the 
regulations provide a 50 percent evaluation for unfavorable 
ankylosis of the lumbar spine and a 40 percent evaluation is 
provided for favorable ankylosis of the lumbar spine.  
Although potentially applicable, there is no report of 
ankylosis or bony fixation of the spine segment at any time 
during the rating period, so there is no need to elaborate 
further on the application of this alternative rating scheme.  
See, e.g., Butts v. Brown 5 Vet. App. 532, 540 (1993) citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) See, 
e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) and 
38 C.F.R. §§ 4.2, 4.21.  The same reasoning applies to IVDS 
as the comprehensive neurology evaluation in October 2005 did 
not objectively confirm the disability. 

Where, as here, the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe 40 percent, 
moderate 20 percent, and slight 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292.  The ratings for lumbosacral 
strain provided 40 percent for severe disability with listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation was provided for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation was provided with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under Diagnostic Code 
5238, and degenerative arthritis of the spine under 
Diagnostic Code 5242.  IVDS was now rated under Diagnostic 
Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 
2003).  Deleted in the revised criteria for the spine were 
comparative terms such as "mild" or "severe" that existed 
in the former criteria.  Added were objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  Under the new general rating formula, a 40 percent 
evaluation is provided for limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation is provided where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion is 
not greater than 120 degrees or muscle spasm or guarding 
severe enough to result in abnormal gait or spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.  A 
10 percent evaluation is provided where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion is 
greater than 120 degrees but not greater than 235 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or spinal contour.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (2): (See also Plate V.) For 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine it is 240 
degrees.  

As will be explained in the discussion that follows, the 
veteran does not meet the criteria for a higher evaluation as 
he more nearly approximates the 10 percent evaluation under 
either version of the criteria.  For example, the spine 
examination in July 1996 noted complaint of back and 
bilateral leg pain greater on the left, but he had no 
postural deformity or fixed deformity and unremarkable 
musculature of the back.  The range of motion was forward 
flexion 40 degrees, extension 15 degrees, lateral flexion 20 
degrees bilateral, and rotation 20 degrees bilateral.  There 
was no mention of any objective evidence of pain on motion.  
The examiner listed bilateral sciatica as evidence of 
neurological involvement although it appeared there was no 
objective confirmation.  The X-ray as read as showing 
hypertrophic spurring at L3-L4 with no other significant 
abnormalities noted in the lumbar spine.  

The VA examiner in March 2001, reviewed claims file noting 
complaints of constant back pain, slow gait pattern, and 
bilateral leg pain.  The range of motion was forward flexion 
5 degrees with pain, no extension or side bending at all 
complaining of pain, and rotation 5 degrees, according to the 
report, limited by complained of pain and fatigability.  The 
examiner noted that although the veteran complained of 
diffuse tenderness, palpation showed no objective palpable 
spasm or step off.  The examiner stated it was difficult to 
assess motor strength because of poor cooperation showing 
give way weakness in all muscle groups, although there 
appeared to be 4+/5 strength with no focal weakness and no 
tenderness.  The examiner noted there was no ankle clonus but 
that the veteran resisted in testing and would not relax.  
There was normal sensation to light touch and pinprick and 
the examiner reported 1+ knee and ankle reflexes bilateral.  
The examiner opined that the symptoms and complaints were 
much worse than the objective findings. It was noted he had 
no treatment on an ongoing basis. 

The neurology examiner in March 2001 described the veteran as 
generally cooperative.  The motor examination showed 
essentially normal strength throughout but with some give way 
weakness in legs.  Sensory evaluation was described as 
alright for positional and vibratory sense, and there was no 
dermatomal sensory loss, 2+ knee reflexes, and 1+ ankle 
reflexes.  The veteran did not attempt heel and toe walk, and 
his gait was described as normobased.  The assessment was no 
objective evidence of radiculopathy and past history somewhat 
sketchy for it.  

Thus, for the period prior to September 23, 2003, his 
complaints of substantial back pain are not reflected 
objectively in the comprehensive evaluations.  The range of 
motion overall is no more than slight to the extent it is a 
reliable indicator.  Although limited somewhat overall on the 
1996 examination, the examiner did not report any evidence of 
pain with the range of motion.  The two examinations offered 
no objective confirmation for radiculopathy.  Furthermore, it 
was obvious on the 2001 spine examination that the veteran 
exaggerated his symptoms as reflected in the examiner's 
characterization of effort and limited motion that did not 
correspond to the objective findings.  The presentation is 
best characterized as substantial number of complaints with a 
paucity of objective manifestations in the record, with a 
lack of cooperation in the examination process.  Thus, 
overall, the 10 percent evaluation is appropriate as it 
recognizes characteristic pain on motion and slight 
limitation of motion objectively.  38 C.F.R. § 4.7.  

A VA examiner in April 2004 reported normal gait, trouble 
with heel toe walking and a complaint of shooting pain in 
right lower extremity.  The range of motion was forward 
flexion 45 degrees, further limited by pain and stiffness at 
45 degrees, extension 30 degrees limited further by pain and 
stiffness at 30 degrees, lateral bending 30 degrees bilateral 
and twisting 30 degrees bilateral without pain.  The examiner 
stated the ranges of motion were the same, active and 
passive, and with repetitive movement.  There was no 
limitation due to weakness, fatigability, incoordination or 
flare-ups, no incapacitating episodes, and no effect on usual 
occupation.  The lower extremities showed intact sensation, 
2+ deep tendon reflexes and positive straight leg raising on 
the right side.  The examiner reported the radiology showed 
mild degenerative disc disease with some facet sclerosis.  
The impression was herniated disc of the lumbar spine with 
radicular type pain down the right lower extremity.  The 
examiner noted the symptoms appeared consistent with a 
herniated disc although there was no MRI to confirm it.  The 
radiology report of record showed the reader's interpretation 
was radiographically normal lumbosacral spine.

The spine examiner in October 2005 again noted the complaint 
of radiating back pain to the lower extremities with no 
specific nerve distribution.  The examiner stated that no 
incapacitating episodes were described, and that the veteran 
complained of stiffness with prolonged standing, sitting or 
walking.  He had a slight antalgic gait, and he did toe and 
heel rising with coaching.  The range of motion was forward 
flexion 70 degrees further limited by stiffness at 70 
degrees, extension 30 degrees with minimal discomfort at 30 
degrees, right and left lateral bending and twisting 30 
degrees without pain.  The examiner stated the ranges of 
motion were the same, active and passive, and with 
repetition.  The examiner reported there was no limitation 
secondary to weakness, fatigability, incoordination or flare-
ups.  There was no spasm of the spinal musculature.  There 
were no incapacitating episodes, and no radiation of pain, 
and no neurologic findings.  The examiner stated there was no 
effect on usual activities.  The lower extremities showed 5/5 
strength, equal bilateral reflexes, and mild reproducible low 
back pain with straight leg raising of both lower 
extremities.  An X-ray of the lumbosacral spine was read as 
showing mild degenerative disc disease, facet joint 
arthropathy and some localized anterior spurring.  

The neurology examiner in October 2005 reported the diagnosis 
was lumbosacral strain and noted the veteran described 
radiation of pain and numbness into the legs suggestive of 
radiculopathy.  However, according to the report, the 
examiner could not elicit a nerve root distribution sensory 
loss or loss of reflexes or nerve root weakness in the legs 
and therefore stated that radiculopathy is unlikely.  The 
examiner reported there was no atrophy in the lower 
extremities, and that it was difficult to test strength as he 
described an aching sensation and had some give way.  He 
showed equal reflexes, intact vibratory sense throughout and 
no nerve root distribution for sensory loss in the lower 
extremities.  He had a slow gait and he stated that he could 
not heel toe walk or stand on ether foot alone.  

Thus, for the period from September 26, 2003, the record in 
summary shows a lumbar spine disability manifested 
consistently by minimal limitation of motion that overall was 
compatible with a 10 percent evaluation.  There was no 
objective evidence of a neurological deficit or any increased 
fatigability, limited endurance and limited function would 
equate with a greater functional impairment.  The 10 percent 
evaluation is more nearly approximated.  38 C.F.R. § 4.7.  
The examinations in 2004 and 2005 did not confirm a focal 
neurological deficit or evidence of radiculopathy or 
neuropathy.  Otherwise, the examiners reported little 
appreciable limitation from a functional standpoint on an 
objective basis.  Both examinations showed the combined range 
of motion greater than 120 degrees and there was no muscle 
spasm.  The examination in 2005 showed limitation of motion 
barely meeting the 10 percent criteria with the limitation 
from pain was factored in.  Although forward flexion was 
reported as 45 degrees in 2004, it was substantially improved 
on reexamination in 2005 to 70 degrees when pain set in.  
Thus with the current findings being adequate and relevant in 
the claim for increase they are given precedence and overall 
they do not support more than a 10 percent evaluation.  

At this point it is important to note that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  Painful motion is an important factor of disability.  
In addition, painful motion is deemed limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in. 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. 
App. at 206.  However, on both recent examinations there was 
no additional functional loss with repetitive motion and 
according to the reports the ranges of motion were the same 
in active and passive motion.  A fair reading of the recent 
reports does not support adequate pathology for the claimed 
functional loss.  Thus, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent, as the competent and probative evidence 
of the lumbar spine disability does not more nearly 
approximate the criteria for a 20 percent evaluation under 
either version of the rating scheme.  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), although the veteran representative 
does not argue for its application.  However, there is no 
indication that the condition of the lumbar spine has 
required frequent hospitalization, or that that it markedly 
interfered with employment so as to render impractical the 
application of the regular schedular standards.  The 
examiners in 2004 and 2005 found no significant effects in 
occupational functioning.  The percentage evaluation 
recognizes an appreciable impairment of the lumbar spine.  
Accordingly, an extraschedular evaluation is not warranted. 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996)(When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

 
ORDER

Entitlement to disability evaluation of 100 percent for PTSD 
from November 1, 2002 on a schedular basis is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to an effective date of April 4, 1995 for an 
increased evaluation of 100 percent on a schedular basis for 
PTSD is granted, subject to the regulations governing the 
payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for a 
low back disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


